DETAILED ACTION
In application filed on 07/20/2020, Claims 1-5, 7-8, 10-13, 16-18, 20-21, 26, 30, 32-34, 43, 49 and 62 are pending. Claims 1,3, 8, 10-13, 16-18, 20-21, 26, 30, 32-34, 49 and 62 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 and 08/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “partially sealed” in claim 10 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Applicant does not provide details on how the sealing is deemed to be partial. Therefore, for the purpose of expedited examination, “partially sealed” will be interpreted as “sealed”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-4, 8, 10, 16-18, 20-21, 26, 30, 32-34, 49 and 62 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Song et al. (US20140141438A1). 



Regarding Claim 1, Song teaches a sample holder comprising:
a sample chamber (Para 0068, Fig. 1, ref. 20, referred to as sample chambers);
a gas reservoir (Para 0068, Fig. 1, ref. 28, referred to as vent chambers); and
an upper layer (Para 0068, referred to as a pressure sensitive adhesive film; Para 0079, referred to as plastic material in place for a thin film) covering over the sample chamber and gas reservoir (Para 0068,…laminated to the device so as to cover and seal fluid in the channels and chambers from leaking out of the device) 
and wherein a bottom surface (Para 0079, the surface of a chamber, 20 has a plurality of grooves, ref. 35, is the bottom surface of the film or plastic material sealing the channels and chambers ) of the upper layer (Para 0068, referred to as a pressure sensitive adhesive film; Para 0079, referred to as plastic material in place for a thin film) comprises a microstructure array (Para 0079, 0082, referred to as grooves 35 which may be provided on any interior surface portion)  which overlies at least a portion of a top periphery of the sample chamber (Para 0075, grooves are provided on a top surface portion of the chamber…),
and wherein the microstructure array (Para 0082, referred to as grooves) is in communication with a gas path (Fig. 3, ref. 24, referred to as outlet channel) which extends to the gas reservoir (Para 0068, the outlet branch channels 24 are in flow communication with vent chambers 28), to allow gas exchange between the sample chamber and the gas reservoir (Para 0068, sample fluid fills the sample chambers 20 and exits from outlet branch channels 24 leading from each of the chamber 20 where the outlet branch channels 24 are in flow communication with vent chambers 28). 

Regarding Claim 3, Song teaches a sample holder according to claim 1, wherein the sample holder (Fig. 8B, ref. 810, referred to as microfluidic device 810) comprises a middle layer (Para 0029, See the embodiment of the partial perspective of the microfluidic device in Fig. 8B), wherein and the sample chamber (Fig. 8B, ref. 80, referred as chamber) is formed as a through-hole in the middle layer (See the embodiment of chamber 8B and 8D, refs. 80). 
Regarding Claim 4, Song teaches a sample holder according to claim 3, wherein the gas path (Fig. 8C, ref. 84, referred to as outlet channel) comprises a groove (See Fig.8C) in the middle layer (Para 0029, See the embodiment of the partial perspective of the microfluidic device in Fig. 8B), extending from the microstructure array to at least a portion of a top periphery of the gas reservoir.
Regarding Claim 8, Song teaches a sample holder according to claim 3, wherein the middle layer Para 0029, See the embodiment of the partial perspective of the microfluidic device in Fig. 8B) is joined to the upper layer (Para 0068, referred to as a pressure sensitive adhesive film; Para 0079, referred to as plastic material in place for a thin film) with a bonding pattern (Para 0079, ‘to seal’) which isolates the microstructure array (Para 0079, 0082, referred to as grooves 35 which may be provided on any interior surface portion) from the atmosphere (Para 0079, …envisioned that a plastic material may be bonded to seal the chamber 20,…).
Regarding Claim 10, Song teaches a sample holder according to claim 3, wherein the sample chamber (Fig. 8B, ref. 810, referred to as microfluidic device 810) is partially sealed with respect to outward liquid flow at its top periphery by a bonding pattern (Para 0079, …to seal fluid in the channels and chambers from leaking out of the device) which joins the middle layer to the upper layer (Para 0079, …on a top surface portion of the chamber (‘middle layer’), it is envisioned that a plastic material (‘upper layer’) may be bonded to seal the chamber 20).
Regarding Claim 16, Song teaches a sample holder according to claim 1 wherein the sample holder (Fig. 8B, ref. 810, referred to as microfluidic device 810) comprises a gas vent formed as a through-hole (Para 0068, …one or more gas-permeable membranes and/or vent holes provided in a film layer may be provided)  in the upper layer (Para 0068, referred to as a pressure sensitive adhesive film; Para 0079, referred to as plastic material in place for a thin film).
Regarding Claim 17, Song teaches a sample holder according to claim 1, wherein the gas vent (Para 0068, …one or more gas-permeable membranes and/or vent holes provided in a film layer may be provided) opens into an area provided with the microstructure array (Para 0079, 0082, referred to as grooves 35 which may be provided on any interior surface portion), such that the microstructure array provides a gas connection (Para 0068, gas connection is inherently taught as a fluidic connection) between the sample chamber  (Para 0068, Fig. 1, ref. 20, referred to as sample chambers) and the gas vent (Para 0068, …one or more gas-permeable membranes and/or vent holes provided in a film layer may be provided).
Regarding Claim 18, Song teaches a sample holder according to claim 16, wherein the microstructure array (Para 0079, 0082, referred to as grooves 35 which may be provided on any interior surface portion) provides a gas connection (Para 0079, 0082, referred to as grooves 35 which may be provided on any interior surface portion) between the gas reservoir (Para 0068, Fig. 1, ref. 28, referred to as vent chambers) and the gas vent (Para 0068, …one or more gas-permeable membranes and/or vent holes provided in a film layer may be provided), and wherein the gas reservoir (Para 0068, Fig. 1, ref. 28, referred to as vent chambers) contains air (Para 0108, where the gas can be at ambient temperature, heated, or cooled, for example, ambient air and/or the gas can be at ambient pressure or compressed, for example, compressed nitrogen, or forced, for example, forced air, by any means including, but not limited to, fan or blower). 
Regarding Claim 20, Song teaches a sample holder according to claim 1, wherein the microstructures which form the microstructure array (Para 0079, 0082, referred to as grooves 35 which may be provided on any interior surface portion) are tapered (Para 0144, …triangular…), and optionally have at least one of a broadly frustoconical shape,and an overhanging shape (this limitation is optional).
Regarding Claim 21, Song teaches a sample holder according to claim 1, wherein the microstructure array (Para 0079, 0082, referred to as grooves 35 which may be provided on any interior surface portion) forms a hydrophobic surface (Para 0080, grooves on chamber 20 make the surface portion of chamber 20 hydrophobic), the microstructure array extends around the entire top periphery of the sample chamber (Para 0075, grooves are provided on a top surface portion of the chamber…), and the sample chamber is sealed with respect to outward liquid flow at its top periphery (Para 0079, …to seal fluid in the channels and chambers from leaking out of the device) by the hydrophobic surface (Para 0080, grooves on chamber 20 make the surface portion of chamber 20 hydrophobic). 

Regarding Claim 26, Song teaches a sample holder according to claim 1, wherein the sample holder (Fig. 8B, ref. 810, referred to as microfluidic device 810) comprises a fluidic network (See Fig. 8B for arrangement) comprising an inlet  and fluid filling channel (Para 0101, referred to as inlet channels; Fig. 8B, ref. 82; Para 0068, referred  to as main fluid channel, 26 and inlet branch channels, 22) and a plurality of sample chambers (Para 0068, referred to as plurality of sample chambers, ref. 20), wherein the fluid filling channel (Para 0068, referred  to as main fluid channel, 26) has a first end and a second end (See Fig. 1, channel 26, has a first end and a second end), the first end being connected (See the arrangement of Fig. 1) to the inlet (Fig. 1, ref. 15, referred to as inlet), and wherein the sample chambers  (Para 0068, referred to as plurality of sample chambers, ref. 20) are each connected to the fluid filling channel  (Para 0068, referred  to as main fluid channel, 26) via a respective branch channel of a plurality of branch channels Para 0068, inlet branch channels, 22 branching off from the fluid filling channel (See Fig. 1). 
Regarding Claim 30, Song teaches a sample holder according to claim 26, wherein the microstructure array (Para 0079, 0082, referred to as grooves 35 which may be provided on any interior surface portion) covers at least a portion of the top periphery of each sample chamber in the fluidic network (Para 0080, grooves on chamber 20 make the surface portion of chamber 20 hydrophobic).
Regarding Claim 32, Song teaches a sample holder according to claim 26, wherein the fluidic network comprises a plurality of fluid filling channels (Para 106, referred to as main fluid channels, 2425), and/or a plurality of separate microstructure arrays are provided (this limitation is optional), and one of the plurality of separate microstructure arrays (Para 0079, chamber 20 is shown and is defined by a surface that includes a plurality of grooves 35) serves a respective fluid filling channel(Para 106, referred to as main fluid channels, 2425; Para 0080, grooves on chamber 20 make the surface portion of chamber 20; See Fig. 1 for  the fluidic connection of main fluid channel, 26 to chamber 20). 
Regarding Claim 33, Song teaches a sample holder according to claim 26, wherein the sample holder (Fig. 8B, ref. 810, referred to as microfluidic device 810) comprises a plurality of fluidic networks (See Figs. 1 and  8B for arrangement of plurality), wherein a plurality of separate microstructure arrays are provided  (Para 0079, chamber 20 is shown and is defined by a surface that includes a plurality of grooves 35), and one of the plurality of separate microstructure arrays serves a respective one of the plurality of fluidic networks (See Figs. 1 and  8B for arrangement).
Regarding Claim 34, Song teaches a sample holder according to claim 1, wherein the gas reservoir (Para 0068, Fig. 1, ref. 28, referred to as vent chambers) comprises a specific gas or gas mixture, different from air, (Para 0108, where the gas can be at ambient temperature, heated, or cooled, for example, ambient air and/or the gas can be at ambient pressure or compressed, for example, compressed nitrogen, or forced, for example, forced air, …) which is selected so as to provide a particular analysis condition in the sample chamber, and wherein the gas reservoir (Para 0068, Fig. 1, ref. 28, referred to as vent chambers)  and the sample chamber (Para 0068, Fig. 1, ref. 20, referred to as sample chambers) are isolated from the atmosphere (Para 0112, …to seal the chambers and channels formed in the COP substrate). 


Regarding Claim 49, Song teaches a sample holder according to claim 1, comprising a plurality of antimicrobial agents at a plurality of concentrations, for in different sample chambers, for use in antibiotic susceptibility testing (See Para 0108, …providing dried reagents may improve the stability of various components at room temperature, including, for example, proteins…).
Regarding Claim 62, Song teaches a sample holder according to claim 26, wherein a single microstructure array is provided (Para 0079, 0082, referred to as grooves 35 which may be provided on any interior surface portion), which covers the entire underside of the upper layer (Para 0068, referred to as a pressure sensitive adhesive film; Para 0079, referred to as plastic material in place for a thin film), or which has a lobed shape, each lobe overlying one fluidic network or one fluid filling channel (this limitation is interpreted as optional).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Song et al. (US20140141438A1) in view of Jarvius et al. (US20190331906A1)
Regarding Claim 11, Song teaches a sample holder according to claim 3, wherein the sample holder (Fig. 8B, ref. 810, referred to as microfluidic device 810) comprises a lower layer, wherein the sample chamber (Fig. 8B, ref. 810, referred to as microfluidic device 810) is bounded at its lower extent by a portion of a top surface of the lower layer.
Song does not teach that the sample layer comprises a lower layer wherein the sample layer is bounded at its lower extent by a portion of a top surface of the lower layer.
Jarvius, directed towards sample holders for use in image-based analysis of samples teaches that the sample holder may be layered with a first layer having the optically flat surface including the focal structures and providing a base for the volumes containing the samples (Para 0018, 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Song and Jarvius to include a sample layer comprising a lower layer wherein the sample layer is bounded at its lower extent by a portion of a top surface of the lower layer, as taught by Jarvius allowing for a sample holder to be layered with a first layer having the optically flat surface including the focal structures and providing a base for the volumes containing the samples, with the volumes being enclosed within a second layer on top of the first, optically flat, layer (Jarvius, Para 0018), allowing first layer to serve as a platform substrate on which the features on the microfluidic device are fabricated. 
Regarding Claim 12, Song teaches a sample holder according to claim 11, wherein the lower layer is transparent to a wavelength(s) of light which is/are measured in the analysis which makes use of the sample holder (Fig. 8B, ref. 810, referred to as microfluidic device 810), and wherein the upper layer (Para 0068, referred to as a pressure sensitive adhesive film; Para 0079, referred to as plastic material in place for a thin film; Para 0112) is at least semi-transparent or transparent (Para 0112, …film included vent holes, where the holes are inherently capable of visible light transmission). 
Song does not teach a sample holder wherein the lower layer is transparent to a wavelength(s) of light which is/are measured in the analysis which makes use of the sample holder. 
Jarvius, directed towards sample holders for use in image-based analysis of samples holders having a first, second and third layer (Para 0018) teaches a third layer that encloses the tops of the volumes, preferably a layer that is compatible with the imaging system, for example a layer that is transparent to visible light. The third layer may comprise a gas permeable material and/or may include openings for release of gases from the volumes of the locations of interest. The third layer could have vents or holes, optionally covered with gas permeable membranes (Para 0019, 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Song and Jarvius to include a sample holder wherein the lower layer is transparent to a wavelength(s) of light which is/are measured in the analysis which makes use of the sample holder, as taught by Jarvius , allowing for the use of a third layer that encloses the tops of the volumes, preferably a layer that is compatible with the imaging system, for example a layer that is transparent to visible light where third layer may comprise a gas permeable material and/or may include openings for release of gases from the volumes of the locations of interest. The third layer could have vents or holes, optionally covered with gas permeable membranes (Para 0019, 0029, 0050, 0050). Doing so facilitates analyte detection through an imaging system.  
Regarding Claim 13, Song teaches a sample holder according to claim 11, wherein the sample chamber (Fig. 8B, ref. 810, referred to as microfluidic device 810) is sealed with respect to outward liquid flow at its bottom periphery by a bonding pattern  (Para 0079, …to seal fluid in the channels and chambers from leaking out of the device)  which joins the middle layer (Para 0029, See the embodiment of the partial perspective of the microfluidic device in Fig. 8B) to the lower layer, and wherein the sample chamber (Fig. 8B, ref. 810, referred to as microfluidic device 810) comprises an opening at its bottom periphery, for allowing a liquid sample to be supplied into the sample chamber.
Song does not teach that the sample chamber is sealed with respect to outward liquid flow at its bottom periphery by a bonding pattern which joins the middle layer to the lower layer, and wherein the sample chamber comprises an opening at its bottom periphery, for allowing a liquid sample to be supplied into the sample chamber.
Jarvius, directed towards sample holders for use in image-based analysis of samples holders having a first, second and third layer (Para 0018) teaches a third layer that could have vents or holes, optionally covered with gas permeable membranes.This can allow gases to escape whilst the sample holder is filled with samples. The third layer may have openings for dispensing sample fluid into the volumes of the locations of interest (Para 0019). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Song and Jarvius to include a sample chamber is sealed with respect to outward liquid flow at its bottom periphery by a bonding pattern which joins the middle layer to the lower layer, and wherein the sample chamber comprises an opening at its bottom periphery, for allowing a liquid sample to be supplied into the sample chamber as taught by Jarvius , allowing for the inclusion of a third layer that could have vents or holes, optionally covered with gas permeable membranes, which can allow gases to escape whilst the sample holder is filled with samples. The third layer may have openings for dispensing sample fluid into the volumes of the locations of interest (Para 0019). Doing so facilitates fluid transport in the device. 

Allowable Subject Matter
Claims 2, 5, 7 and 43 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Song, neither teaches nor fairly suggests:
a sample holder according to claim 1, wherein the microstructure array overlies at least a portion of a top periphery of the gas reservoir at a second position, and extends between the first position and the second position, such that the gas path is formed by the microstructure array (as claimed in claim 2); 
a sample holder according to claim 4, wherein the upper layer comprises a hole which fits around the raised section of the middle layer, wherein a gap is provided between an outer periphery of the raised section of the middle layer and an inner periphery of the upper layer, and wherein the gap is open to the atmosphere (as claimed in Claim 5);
a sample holder according to claim 5, wherein a gas channel connects the microstructure array to the gap,
wherein the gas channel is either:
a channel in the top surface of the middle layer, which extends from underneath the microstructure array to the gap,
a channel in the bottom surface of the upper layer, which is
not provided with microstructures, and which opens into the microstructure array at a first end, and into the gap at a second end (as claimed in Claim 7);
a sample holder according to claim 1, comprising an additional reservoir which is connected to a gas channel, via a liquid waste channel and a subreservoir, to allow gas to be vented as liquid is introduced into the additional reservoir (as claimed in Claim 43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797